Graífeo, J.
(dissenting). We respectfully dissent.
Although an agency’s determination is accorded deference if supported by substantial evidence, even where the record would have supported a contrary conclusion (see, Matter of Concourse Ophthalmology Assocs. [Roberts], 60 NY2d 734), such quantum of evidence did not exist in this case to uphold the decision of the Unemployment Insurance Appeal Board. The contract between claimant and Hertz Corporation designated claimant as an independent contractor and required that she provide all necessary equipment, transportation and supplies. Claimant was not reimbursed for any costs or expenses and her compensation was based on the number of visits made *849to agencies. No deductions were made from claimant’s income, which was reported on a 1099 independent contractor tax form.
The majority emphasizes that claimant was trained by Special Travel Agency Representative Service Network (hereinafter STARS), assigned an agency list and required to complete call report forms. The record establishes, however, that formal instruction was not provided by Hertz; rather, claimant’s training consisted of receipt of a training manual and uncompensated time accompanying a friend on agency calls not at the behest of Hertz. Despite being assigned a territory, claimant exercised control over her schedule, determined the number of agencies she visited and when she conducted the visits, and was not reprimanded when she failed to visit assigned agencies. The call reports were merely necessary for administrative purposes, i.e., determining how many agencies she visited and, hence, her compensation. Although claimant was not permitted to distribute direct competitors’ materials, she was allowed to distribute other companies’ brochures while she delivered STARS’ materials and she was free to work for other companies as a sales representative. Neither her participation in voluntary weekly telephone conference calls nor the requirement to wear business attire was inconsistent with her status as an independent contractor (see, Matter of Pavan [UTOG 2-Way Radio Assn. — Hartnett], 173 AD2d 1036, 1038, lv denied 78 NY2d 857; cf., Scott v Massachusetts Mut. Life Ins. Co., 86 NY2d 429, 434). Even during the few instances that the STARS regional manager accompanied claimant on her agency visits, no evaluation reports were completed and no recommendations were issued to claimant.
We find the Board’s decision was not, as a matter of law, supported by substantial evidence and should therefore be reversed since Hertz merely exerted “incidental control” over the results produced (see, Matter of Ted Is Back Corp. [Roberts], 64 NY2d 725, 726; Matter of Cromer [Transworld Sys. — Sweeney], 248 AD2d 773) which enabled it to administer its STARS program (see, Matter of Pavan [UTOG 2-Way Radio Assn.— Hartnett], supra, at 1038; cf., Matter of Ted Is Back Corp. [Roberts], supra, at 726; Matter of Rukh [Battery City Limousine Serv. — Hudacs], 208 AD2d 1105, 1106).
Peters, J., concurs. Ordered that the decisions are affirmed, without costs.